Citation Nr: 0619564	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  96-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Michael P. Toomey, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which found that new and material 
evidence had not been submitted as required to reopen the 
claim for service connection for a nervous condition.  

In April 1998 the Board dismissed the claim for lack of 
jurisdiction.  That dismissal was based on information 
received that indicated that the veteran had died.  The Board 
was subsequently informed that the veteran was not deceased.  
In a July 1998 Order to Vacate the Board vacated the April 
1998 dismissal.  

In February 1999 the Board remanded the claim for further 
development.  In May 2004 the Board denied the claim, finding 
new and material evidence had not been submitted as required 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder.  

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2005 
Joint Motion for Remand, the Secretary of Veterans Affairs 
(VA) and the veteran, through his representative, moved to 
vacate and remand the May 2004 Board decision.  By Order 
dated in August 2005, the Court granted the joint motion, 
vacated the May 2004 Board decision, and remanded the case to 
the Board for further action in accordance with the mandate 
of the Court.  

In April 2006, subsequent to the most recent supplemental 
statement of the case (SSOC), the veteran, through his 
representative submitted a January 2006 letter from the 
veteran's psychiatrist regarding current schizophrenia and 
service.  The veteran's representative indicated that he 
would like the claim remanded for AOJ consideration of this 
new evidence pursuant to 38 C.F.R. § 20.1304 (2005).  
However, as the benefit sought on appeal is being granted in 
this decision, the Board finds that the veteran is not 
prejudiced by consideration of the merits of the claim 
without a waiver of initial RO consideration.  See 38 C.F.R. 
§ 20.1102.  

The May 2004 Board decision referred claims for service 
connection for a heart disability and brain damage to the RO.  
It does not appear that these claims have yet been 
adjudicated and they are again referred to the RO for 
appropriate action.  

In an April 2004 letter the veteran expressed a desire to 
appeal the recent decision and intended to "substantiate 
retroactive entitlement to July 1977."  The veteran is 
presumably referring to the March 2004 award of disability 
pension, which was granted effective March 1, 2001.  

This statement could be construed as a notice of disagreement 
with the March 2003 decision; however, in August 2005, the 
veteran wrote that he had "mistakenly filed a non-service 
connected disability paper," and that "I wish to withdraw 
the non-service-connected paper."  His appeal is considered 
withdrawn.  38 C.F.R. § 20.204 (2005).

In June 2005 the veteran filed a claim for increased 
compensation based on individual unemployability (TDIU).  
This claim has also not been adjudicated and is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The February 1983 Board decision which denied service 
connection for a psychiatric disorder is final.  

2.  Evidence received since the February 1983 Board decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The competent medical evidence is to the effect that 
current schizophrenia is etiologically related to service.  



CONCLUSIONS OF LAW

1.  The February 1983 Board decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

2.  The evidence submitted since the previous final decision 
regarding the psychiatric disorder is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for a psychiatric disorder, namely 
schizophrenia, is warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case, further assistance or notice (including that 
specified in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
and Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006)) is unnecessary to aid the veteran in substantiating 
his claim.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

An injury or disease incurred during active service will not 
be deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(d).  

The veteran was initially denied service connection for a 
psychiatric disorder in May 1974 and September 1979 rating 
decisions.  The denial of service connection was confirmed in 
a February 1983 Board decision.  The Board based this denial 
on the fact that there was no manifestation of psychosis 
during service or within the one year presumptive period 
thereafter.  The evidence of record at the time of the 
February 1983 Board decision included the veteran's service 
medical records, records of VA hospitalization for drug abuse 
from December 1973 to January 1974.  Private treatment for 
paranoid schizophrenia dated in January 1979, and a March 
1981 VA examination which gave a diagnosis of schizophrenia, 
residual type, but included no opinion as to the relationship 
between this psychiatric disability and service.  

At the time of the Board's 1983 decision, Board decisions 
were not appealable.  Thus, the February 1983 denial was 
final when issued.  38 U.S.C.A. § 7105 (formerly 38 U.S.C.A. 
§ 4104(b)); see Hayslip v. Principi, 364 F. 3d 1321 (Fed. 
Cir. 2004).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  For 
claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence submitted since February 1983 includes the 
January 2006 letter from the veteran's psychiatrist.  In this 
letter, Dr. G. opined, after review of the claims file and 
discussion of the veteran's history, that it was more likely 
than not that the veteran's paranoid schizophrenia first 
manifested during service and had been continually 
symptomatic since that time, and that he displayed residual 
symptoms of schizophrenia.  

This evidence is new and material because it provides 
competent evidence of a nexus between current schizophrenia 
and service.  Therefore, this evidence is not cumulative and 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  Thus the claim is reopened.  

In considering the service connection claim on the merits, 
the first element is satisfied as the veteran has a current 
diagnosis of schizophrenia.   In his January 2006 letter, Dr. 
G. stated that the veteran's paranoid schizophrenia was 
presently displaying residual symptoms of schizophrenia 
including social withdrawal, apathy, paranoia, blunt affect, 
and mood instability.  There is further evidence of current 
schizophrenia in VA outpatient treatment records from May 
1999 to April 2002, which reveal ongoing diagnosis of and 
treatment for chronic paranoid schizophrenia.  Therefore, the 
first element of the service connection claim is satisfied.  

In regard to the second element, service medical records 
reflect normal psychiatric evaluation on enlistment 
examination in September 1969.  The veteran was treated 
during service for depression and LSD use.  He was 
hospitalized in November 1970 with a diagnosis of drug 
ingestion, LSD, by history with alleged flashback phenomena 
in a person with a passive-dependent personality.  The 
physician indicated that the veteran was not in need of 
further psychiatric inpatient hospitalization at the time.  

Although the service medical records do not include a 
specific diagnosis of schizophrenia, service connection will 
be warranted where all the evidence, including that pertinent 
to service, establishes that schizophrenia was incurred in 
service.  38 C.F.R. § 3.303(d).  This is such a case.  

Most recently, Dr. G., after reviewing the claims file, 
stated that it was apparent that the veteran was experiencing 
the onset of the symptoms of schizophrenia during 
hospitalization in 1970.  In regard to LSD ingestion, Dr. G. 
stated that, "although a psychotic reaction to the ingestion 
of LSD may be provoked in susceptible individuals, this 
patient's subsequent course makes it all too clear that he is 
among the two-thirds of patients diagnosed as 
schizophreniform who develop frank schizophrenia, a lifelong 
illness."  Despite his mention of the general possibility of 
a psychotic reaction to LSD ingestion, Dr. G. offered his 
specific opinion that paranoid schizophrenia was first 
manifested during service and had been present since that 
time.   In regard to the relationship between schizophrenia 
and LSD ingestion, he noted that the fact that at least two 
months passed between LSD ingestion and the veteran's 
symptoms becoming overwhelming, indicated that LSD ingestion 
was likely incidental to initial presentation at the initial 
hospitalization.  

Dr. G. does not describe LSD ingestion as the primary reason 
for the veteran's initial psychiatric hospitalization and 
notes that, at the time of this hospitalization, the veteran 
was prescribed the antipsychotic medication Thorazine, and a 
very heavily sedating antihistamine, Ornade, which, amounted 
to treatment for schizophrenia.  

Finally, Dr. G.'s nexus opinion links schizophrenia directly 
to service, without mention of LSD as the cause of his 
current psychiatric disorder.  Therefore, service connection 
will not be denied on the basis that current schizophrenia is 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(d).  

The nexus between current schizophrenia and service is 
bolstered by a May 1982 report of hospitalization in which 
the physician noted that the veteran's past medical history 
included a psychiatric disorder, possibly consistent with 
schizophrenia, beginning in 1969, at which time he had 
auditory hallucinations.  While the diagnoses rendered during 
this week long hospitalization included chronic drug abuse, 
the discussion of the psychiatric disorder beginning in 1969 
made no mention of LSD usage.  

Further, a November 1993 medical certification gave a 
diagnosis of paranoid schizophrenia and chronic substance 
abuse and noted that the symptoms of paranoid schizophrenia 
were historically exacerbated by alcohol and drug use.  The 
fact that this physician described the psychiatric symptoms 
as "exacerbated" rather than "caused" by alcohol and drug 
use is significant in that it fails to establish a causal 
connection between LSD usage and schizophrenia.  

Therefore, as Dr. G. has provided competent medical evidence 
of a nexus between current schizophrenia and service, 
bolstered by VA hospital records from May 1982 and a medical 
certification from November 1993, and in the absence of 
competent medical evidence to the contrary, the Board finds 
that the elements of the service connection claim have been 
satisfied.  

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that service connection is warranted for 
schizophrenia.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychiatric 
disability is reopened.  

Entitlement to service connection for a psychiatric 
disability, namely, schizophrenia, is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


